The act of the County Court in withdrawing a juror cannot be changed or remedied, although what was said in the opening was a part of the history of the event, and, perchance, an inducement to the controversy. When a court is impotent to remedy, its decision is objectless. This appeal is not such as section 1343 of the Code of Civil Procedure gives us jurisdiction of. It remains, then, only to dismiss the appeal. Appeal dismissed, without costs. Jenks, P. J., Thomas, Carr, Mills and Putnam, JJ., concurred.